IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                    March 18, 2002 Session

       CAROLYN STOVALL, ET AL. v. LOIS E. CLARKE, M.D., ET AL.

                    Appeal from the Circuit Court for Williamson County
                             No. 97652   Russ Heldman, Judge



                     No. M2001-00810-COA-R3-CV - Filed June 20, 2002



WILLIAM C. KOCH, JR., J., concurring.

       I concur with the results of the court’s opinion but write separately to amplify the basis for
upholding the summary judgment in favor of Dr. Robert W. McCain.

        In opposition to Dr. McCain’s motion for summary judgment, Ms. Stovall presented the
affidavit of Dr. Peter Tuteur, a pulmonologist like Dr. McCain, who testified that Dr. McCain
deviated from the applicable standard of acceptable professional practice by failing to “take an
appropriately detailed and meaningfully complete and pertinent history of Gail Dewayne Stovall.”
Even if we accept this opinion as correct for the purposes of the summary judgment motion, it does
not address another necessary ingredient of any medical malpractice claim.

         Plaintiffs in medical malpractice cases must prove that the practitioner caused his or her
patient to suffer injuries that would not have otherwise occurred. Tenn. Code Ann. § 29-26-
115(a)(3) (2000). Ms. Stovall’s causation expert, Dr. Ronald Krone, testified unequivocally that Mr.
Stovall should have had cardiac by-pass surgery by no later than January 1997. Thus, at least
according to Dr. Krone, the die was cast by the time that Dr. McCain examined Mr. Stovall on
February 28, 1997. I find nothing in Dr. Tuteur’s affidavit or in any of the other evidentiary
materials submitted by Ms. Stovall that explains how Dr. McCain’s failure to take a better history,
if in fact the history he took was inadequate, caused Mr. Stovall to suffer injuries that he would not
otherwise have suffered. Without this evidence, Ms. Stovall’s claim against Dr. McCain must fail.



                                                      _____________________________
                                                      WILLIAM C. KOCH, JR., JUDGE